Citation Nr: 0422792	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
ulcerative colitis.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1985.

In its February 2000 rating decision, the RO denied a rating 
in excess of 30 percent for service-connected ulcerative 
colitis.  The veteran's attorney filed a notice of 
disagreement (NOD) in May 2000.  A statement of the case 
(SOC) was issued in August 2000, and the veteran's attorney 
filed a substantive appeal later that month.

Thereafter, in an August 2003 rating decision the RO denied 
the veteran's claim for a TDIU.  The veteran's attorney filed 
a notice of disagreement (NOD) in August 2003.  A statement 
of the case (SOC) was issued in April 2004, and the veteran's 
attorney filed a substantive appeal later that month.


FINDINGS OF FACT

1.	All notification and development needed to fairly 
adjudicate the claims on appeal has been completed.

2.	The veteran's ulcerative colitis is manifested by 
intermittent insomnia, frequent bowel movements, occasional 
blood present in the stool, intermittent diarrhea with 
associated abdominal cramps, periodic urgency, and occasional 
incontinence; these symptoms also are indicative of colitis 
that is no more than moderately severe, with frequent 
exacerbations.

3.	Service connection is currently in effect for ulcerative 
colitis, rated as 30 percent disabling.

4.	The veteran has a high school education, and has completed 
higher education coursework in the area of physical therapy.  
He has employment experience in carpentry, landscaping, and 
painting, and is currently employed as a property manager.  
5.	The veteran's service-connected disability is not of such 
a nature and severity as to prevent him from securing or 
following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for 
ulcerative colitis are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7323 (2003).

2.	The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  
Through the August 2000 and April 2004 SOCs, the December 
2002 and April 2004 SSOCs, and the RO's letters of January 
2003 and June 2003, the RO notified the veteran and his 
attorney of the legal criteria governing the claims, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded various opportunities to present evidence 
and argument in support of his claims.  In a January 2003 
letter sent to the veteran in connection with his claim for a 
higher rating for ulcerative colitis, the RO requested that 
he provide authorization to enable it to obtain any 
outstanding private medical records dated from January 1999, 
and information to enable it to obtain any outstanding VA 
treatment records, employment records, or records from other 
federal agencies; the RO also requested that the veteran 
submit any additional evidence in his possession.  The RO 
also enclosed a copy of an Application for Increased 
Compensation Based on Unemployability (Form 21-8940), and 
requested that the veteran complete this form in order to 
pursue the TDIU claim that the veteran's attorney had filed 
in May  2000.  In its June 2003 letter, pertaining to the 
claim for a TDIU, the RO again requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, as well as 
requested that the veteran submit additional evidence in his 
possession.  The RO further requested that the veteran 
provide complete addresses for the employers listed on his 
Form 21-8940, and proof of any self-employment periods such 
as copies of tax receipts.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal. However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  As 
indicated above, with respect to the claim for a higher 
rating for ulcerative colitis, the RO issued the August 2000 
SOC explaining what was needed to substantiate this claim 
approximately six months following the February 2000 rating 
decision on appeal; the veteran was thereafter afforded the 
opportunity to respond.  The RO also issued the April 2004 
SOC explaining what was needed to substantiate the claim for 
a TDIU less than one year after the pertinent August 2003 
rating decision on appeal.  On each occasion, the veteran was 
given the opportunity to respond.  Moreover, the RO 
specifically notified the veteran of the VCAA duties to 
notify and assist in its January and June 2003 letters, and 
the RO subsequently obtained outstanding medical records from 
the VA Medical Center (VAMC) in Providence, Rhode Island 
dated from January 2003 to March 2003, and from June 2003 to 
March 2004.  The Board further points out that in a June 2003 
statement, the veteran indicated that all recent treatment 
records for his service-connected colitis were available at 
the Providence VAMC.  Additionally, in response to its 
January 2003 and June 2003 letters, the veteran has not 
informed the RO of any additional treatment records that have 
not yet been obtained.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment records from Providence VAMC 
from March 1996 to September 2002, January 2003 to March 
2003, and June 2003 to March 2004, and has arranged for the 
veteran to undergo several VA examinations.  Moreover, the 
veteran has been afforded several opportunities to submit 
evidence to support his claim, and has done so, to include a 
letter from Dr. T. DeNucci, private physician, and personal 
statements dated August 1999 and June 2003.  Also, in his 
June 2003 statement the veteran indicated that all recent 
treatment records for his service-connected colitis were 
available at the Providence VAMC.  Significantly, neither the 
veteran nor his attorney has identified any existing, 
outstanding evidence pertinent to either claim that has not 
been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

I.	Background

On VA examination in September 1994, the veteran reported a 
history of ulcerative colitis since 1986.  He stated that he 
experienced on average 8 to 10 loose bowel movements per day, 
and periodically up to 15 loose bowel movements per day when 
his condition became worse.  He further stated that he often 
had blood in his stool.  On physical examination, the 
veteran's abdomen revealed no hepatosplenomegaly and was 
nontender, and the veteran had positive bowel sounds.  The 
veteran also had normal sphincter tone, and no evidence of 
any external rectal lesions, fissures, or hemorrhoids.  
Digital palpation revealed a normal prostate.  The veteran's 
stool was positive for traces of blood.  He also had soiling 
and diarrhea, as well as tenesmus.  There was no evidence of 
any clinical dehydration or any malnutrition.  The examiner 
diagnosed the veteran with ulcerative colitis.  
In its November 1994 rating decision, the RO granted service 
connection for ulcerative colitits and assigned an initial 30 
percent rating, effective September 1, 1994.

On examination in October 1996, the veteran reported having 
on average 8 to 10 bowel movements daily which were 
occasionally bloody, and intermittent abdominal cramps 
associated with the diarrhea.  The veteran also complained of 
occasional soiling associated with extreme urgency, and of 
occasional incontinence because of the extreme urgency and 
tenesmus.  Objectively, the examiner noted the abdomen was 
soft and nontender, the liver and spleen were not palpable or 
tender, sphincter tone was good, and peristalsis was 
hyperactive.  The veteran was in a good state of hydration as 
well as nutrition, and did not appear anemic.  It was also 
noted that the veteran had occasional fecal leakage 
associated with his extreme urgency, and that acute flare-ups 
occurred approximately every 3 months, for which the veteran 
was being treated with steroids.  

In an August 1999 statement, the veteran contended that his 
colitis had become worse since the RO's November 1994 
decision granting a 30 percent rating for this condition, and 
he requested a rating in excess of 30 percent. 

Treatment records from the Providence VAMC dated from March 
1996 to November 1999 include a January 1997 record of a 
colonoscopy, which revealed colitis from the mid-ascending 
rectum with 3 polyps distal sigmoid, and a post-surgical 
diagnosis was provided of acute and chronic colitis, with an 
inflammatory polyp, and no evidence of dysplasia.  Following 
a subsequent colonoscopy in May 1997, an impression was 
provided of ulcerative colitis, moderately severe, with 
likely psuedopolyp formation.  August 1998 and October 1999 
colonoscopies also each provided a basis for impressions of 
ulcerative colitis.  These treatment reports through November 
1999 further note the veteran's ongoing symptoms of colitis, 
similar to those noted on previous VA examinations.

On examination in November 1999, the examiner noted that the 
veteran continued to have frequent bowel movements, and 
significant tenesmus and a sense of urgency.  The veteran's 
weight had recently dropped from 200 pounds in January 1999 
down to 180 pounds in October 1999, and had since increased 
to 196 pounds.  There was no evidence of anemia.  The 
examiner diagnosed chronic ulcerative colitis, involving the 
entire bowel with active disease.  

Records from Providence VAMC from November 1999 to September 
2000 continue to document the veteran's treatment for his 
colitis.  January 2000 records referring to the veteran's 
history of colitis note in passing that his current weight 
was 201 pounds. 

In an August 2000 letter, Dr. T. DeNucci, private physician, 
opined that based on the veteran's symptoms as of September 
1999 of cramping, bleeding, and 10 bowel movements a day, 
that, at that time, the veteran at that time was disabled 
from working at his current job as a painter.  

On VA examination in September 2000, the veteran complained 
of some weight loss over the past six months, loose stools 
occasionally with some blood, and at times 10 to 15 bowel 
movements per day.  The veteran also reported that he was 
presently employed as a landscaper.  On physical examination, 
bowel sounds were normal, there was no hepatosplenomegaly, 
and hemoccult was negative.  The veteran's weight was 
recorded as 270 pounds, although the examiner stated that the 
veteran actually appeared well-nourished and slightly 
overweight.  (The notation of the veteran's weight in the 
examiner's report as 270 pounds may be a misprint, as 
discussed below.)  The examiner diagnosed ulcerative colitis.

Additional records from Providence VAMC from October 2000 to 
September 2002, January 2003 to March 2003, and June 2003 to 
July 2003, show that the veteran continued to report symptoms 
related to colitis, including frequent bowel movements and 
occasional rectal bleeding.  The veteran also periodically 
reported weight loss in increments of a few pounds, and it 
was further noted that the veteran was undergoing a 
cardiovascular exercise and weight training routine, as well 
as following a low fat diet.  In October 2000, the veteran 
reported that he had lost 15 pounds between May 2000 and 
August 2000.  An April 2002 record noted that the veteran's 
weight was 191 pounds.

In his January 2003 formal application for a TDIU, the 
veteran indicated that he had been employed on a continuous 
basis since 1994.  He stated that from 1994 to 1997 he was 
self-employed on a full-time basis as a carpenter, and that 
he frequently lost time from work due to his service-
connected disability; from 1997 to 1999 he worked on a part-
time basis for 30 hours per week as a landscaper, and 
frequently lost time from work due to his disability; from 
1999 to 2001 he worked full-time as a painter at a large 
company, and he lost this job because of his disability; from 
2001 to the present he had worked full-time as a property 
manager, and had a flexible schedule for now.  He also 
indicated that he had completed at least three years of 
higher education in the area of physical therapy.  The 
veteran further stated that he had lost at total of three 
jobs in the past because of his colitis, as this condition 
required him to make frequent bathroom trips while on the 
job, and that similarly his colitis had kept him from being 
able to finish college courses in his field of study.         

In a June 2003 statement, the veteran stated that his colitis 
had a significant effect on his personal life and on his 
studies in the area of physical therapy.  

On VA examination in August 2003, the veteran reported that 
he was currently on medications on a long-term basis for 
colitis, he had minimal blood streaks on rare occasions, he 
had on average 7 to 8 bowel movements per day, and about 
twice a week he would have a sense of urgency that would 
interrupt him at work.  The veteran further stated that his 
appetite was good and that he avoided certain foods that made 
his symptoms worse, and he denied any fever, admitted to rare 
chills, and complained of lack of sleep due to his colitis.  
He also stated that he had lost about 25 pounds from working 
out in the gym.  On physical examination, the veteran weighed 
179 pounds, and he appeared comfortable and in good muscular 
shape, although he seemed bothered about his recurrent 
symptoms.  The veteran's abdomen was soft and nontender, 
there was no hepatosplenomegaly or no palpable masses in the 
abdomen, and bowel sounds were normal.  The examiner assessed 
ulcerative colitis with symptoms not fully under control at 
the time of the examination.  The examiner further noted that 
during the veteran's most recent period of treatment at the 
Providence VAMC, he appeared to improve when taking at least 
one of his prescribed medications.  The examiner stated that 
although the veteran was presently being inconvenienced due 
to his erratic bowel pattern, he remained healthy and able to 
work out at the gym.  

Records from Providence VAMC from September 2003 to March 
2004, include a September 2003 record noting that the 
veteran's weight loss was intentional, although the physician 
treating the veteran expressed some concern.  These records 
in general also note the veteran's reports of occasional 
abdominal cramping, urgency, and blood in his stills, but no 
significant pain, fevers or chills, and a fair to good 
appetite.  

II.	Analysis

A.	Entitlement to a Rating in Excess of 30 Percent for 
Ulcerative Colitis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessment of 
the severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's ulcerative colitis has been rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  Under that code, a 30 percent rating 
is assigned when ulcerative colitis is moderately severe, 
with frequent exacerbations.  A 60 percent rating is 
warranted for severe ulcerative colitis, with numerous 
attacks a year and malnutrition, with health fair only during 
remissions.  A 100 percent rating is warranted for pronounced 
ulcerative colitis, resulting in marked malnutrition, anemia, 
and general debility, or with serious complications such as a 
liver abscess. 

Considering the record in light of the criteria noted above, 
the Board finds that the criteria for a rating in excess of 
30 percent for ulcerative colitis have not been met. 

The veteran has undergone numerous VA examinations during 
which he has presented similar ongoing symptoms of frequent 
bowel movements, occasional blood present in the stool, 
intermittent diarrhea with associated abdominal cramps, 
periodic urgency, occasional incontinence, intermittent 
insomnia, no fever, and rare chills.  These symptoms are 
indicative of ulcerative colitis with moderate severity, with 
frequent exacerbations, for which a 30 percent rating is 
assigned.  However, the Board finds that the veteran's 
ulcerative colitis does not meet the criteria for at least 
the next higher, 60 percent, evaluation.  

As noted above, a 60 percent rating is warranted for severe 
ulcerative colitis, with numerous attacks a year and 
malnutrition, with health fair only during remissions.  In 
this case, the evidence does not establish frequent 
"attacks.  The October 1996 examiner stated that the veteran 
experienced acute flare-ups approximately every 3 months, but 
did not specify what these episodes entailed.  Even the 
veteran's own assertions and complaints-frequent bowel 
movements, diarrhea, occasional blood in the stool, and some 
abdominal cramping-do not establish the frequent attacks 
contemplated in the 60 percent evaluation; rather, these 
symptoms are more indicative of the frequent exacerbations 
contemplated in the 30 percent rating.  

Moreover, and, perhaps more significantly, the record 
includes no signs that the veteran suffers from malnutrition.  
The veteran has generally appeared well-nourished and not 
anemic, has been following a low fat diet and an exercise 
regimen, and more recently has shown a good level of muscular 
development.  His weight appears to have fluctuated within a 
range of only 20 to 25 pounds over a period of at least eight 
years, and he has himself stated that any recent weight loss 
has been intentional.  (The notation in the September 2000 
examiner's report that the veteran's weight was 270 pounds 
appears to be a misprint, in light of this examiner's finding 
that the veteran was only "slightly overweight," and of the 
fact that the veteran weighed 201 pounds only 8 months 
earlier in January 2000.  Also, the veteran himself has 
claimed to have actually lost 15 pounds between May 2000 and 
August 2000.  Assuming even that the veteran's weight had 
fluctuated between 270 pounds in September 2000, and 191 
pounds as noted in April 2002, there is no evidence of record 
to suggest that malnutrition could be a factor in any weight 
loss.)  Additionally, there is no evidence of record to 
suggest that the veteran's overall health has ever been fair 
only during remissions, or for that matter has ever been less 
than fair at any point as a result of his colitis.

In summary, the Board must conclude that the criteria for the 
next higher rating under Diagnostic Code 7323 of 60 percent, 
for severe ulcerative colitis, with numerous attacks a year 
and malnutrition, with health fair only during remissions, 
have not been met.  It logically follows that the criteria 
for the assignment of any higher rating under that diagnostic 
code likewise have not been met.  

The Board also points out that no higher evaluation is 
warranted under any other potentially applicable diagnostic 
code providing for assignment of any higher evaluation.  
While impairment of sphincter control of the rectum and anus 
is evaluated under Diagnostic Code 7332, which provides for 
both 60 and 100 percent ratings, in this case, examiners have 
noted, on several occasions, that the veteran has good 
sphincter tone, notwithstianding his complaints of occasional 
leakage.  The Board also points out that that the pertinent 
diagnostic codes for rating gastrointestinal disabilities are 
not to be combined; rather, a signle rating is to be assigned 
that reflects the predominant disability picture.  See 
38 C.F.R. § 4.114.  Here, the veteran's predominant 
disability picture resulting from ulcerative colitis is best 
evaluated under the provisions of 7323, the diagnostic code 
specifically for evaluation of that disability.  

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for ulcerative colitis must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


B.	Entitlement to a TDIU

Under the applicable criteria, for compensation purposes, a 
total disability rating based upon individual unemployability 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  However, 
even when these percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 
  
The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363. 
  
Service connection is currently in effect only for ulcerative 
colitis, which, as indicated above, is appropriate rated as 
30 percent disabling.  This rating clearly does not meet the 
minimum percentage requirements for a TDIU under 38 C.F.R. § 
4.16(a).  However, the question remains as to whether the 
veteran is, in fact, rendered unemployable by his service-
connected disability, so as to warrant assignment of a TDIU, 
on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

In this case, the evidence establishes that the veteran has a 
high school education, and that he has completed higher 
education coursework in physical therapy.  He has employment 
experience in carpentry, landscaping, and painting.  He is 
presently employed on a full-time basis as a property 
manager, and has been employed continuously on a full-time or 
near full-time basis since 1994.  There is no evidence to 
suggest nor has the veteran contended that his current 
occupation is in any respect "marginal" employment.  

The objective evidence simply does not demonstrate that the 
veteran is incapable of performing the physical and mental 
acts required by employment because of his service-connected 
disorder.  Van Hoose, 4 Vet. App. at 363.  The veteran has 
reported that he is often interrupted in his work as a result 
of his service-connected disability.  The Board notes that 
his symptoms of colitis, as noted during VA examinations, are 
such that some interruptions would likely occur; however, 
there is no evidence demonstrating that these symptoms are of 
a severity and/or frequency that he is unable to carry out 
job-related duties.  In this regard, he has continuously been 
employed, and no VA physician has opined that the veteran's 
ability to work is diminished to any significant extent as a 
result of his colitis.  While, in September 1999, a private 
physician then opined that the veteran was disabled from 
working as a painter, that statement cannot reasonably be 
construed as even suggesting that the veteran was rendered 
completely unemployable, for all jobs consistent with his 
education and work experience, due to colitis.  In any event, 
the fact that the veteran has continued to work full time as 
a property manager (well beyond the 2001 end point during 
which the physician indicated that he was unable to work as a 
painter) belies any such conclusion.  

Thus, the Board finds that the record establishes no unusual 
or exceptional problems associated with the veteran's 
service-connected disability so as to warranted assignment of 
a TDIU on an extra-schedular basis.  There is no indication 
that he would require exceptional treatment, frequent periods 
of hospitalization, or extended time off from work due to 
service-connected disabilities such as to warrant referral of 
the case for assignment of a TDIU pursuant to the procedures 
prescribed in 38 C.F.R. § 4.16(b).

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine;  however, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 
  

ORDER

A rating in excess of 30 percent for ulcerative colitis is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



